          Case 1:15-cv-13396-DJC Document 7 Filed 12/11/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

_________________________________________
                                          )
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
                  Plaintiff,              )                  No. 15-cv-13396-DJC
                                          )
      v.                                  )
                                          )
FRANK MORELLI III, and,                   )
LOUIS BUONOCORE                           )
                                          )
                  Defendants.             )
                                          )
__________________________________________)

      NOTICE TO THE COURT OF SEC’s INTENT TO FOREGO
   MOTION TO REQUEST DISGORGEMENT and/or CIVIL PENALTY
       On September 22, 2015, this Court entered a Judgment as to Defendant Frank Morelli, III

and a Judgment as to Defendant Louis Buonocore. Docket Nos. 5 and 6. Section 7 of each of

those Judgments stated that, with respect to the issues of disgorgement and civil penalty, “[t]he

Court shall determine the amounts of the disgorgement and civil penalty upon motion of the

Commission.”

       Plaintiff Securities and Exchange Commission (“SEC”) hereby informs the Court that it

will forego seeking disgorgement and/or civil penalty as to the respective defendants. Mr.

Buonocore passed away earlier this year and, accordingly, the related criminal case for which he

had been awaiting sentencing was dismissed on October 16, 2018. In United States v. Frank J.

Morelli III, 14-cr-00129-JCJ (E.D.PA.), on July 26, 2018, Mr. Morelli received a sentence of 84

months incarceration. In light of that sentence, the SEC will not pursue disgorgement or civil

penalty as to Mr. Morelli.
          Case 1:15-cv-13396-DJC Document 7 Filed 12/11/18 Page 2 of 2




                                              Respectfully submitted,


                                              SECURITIES AND EXCHANGE COMMISSION

                                              By its attorneys,

                                              //s// Eric A. Forni
                                              Eric A. Forni (MA BBO No. 669685)
                                              Martin F. Healey (MA BBO No. 227550)
                                              SECURITIES AND EXCHANGE COMMISSION
                                              Boston Regional Office 33 Arch Street, 24th Floor
                                              Boston, Massachusetts 02110
                                              (617) 573-8827 (Forni)
                                              HealeyM@sec.gov
                                              ForniE@sec.gov

                                              Dated: December 11, 2018




                                CERTIFICATE OF SERVICE

        I certify that on December 11, 2018, this document was filed through the ECF system,
which will provide electronic notice to counsel as identified on the Notice of Electronic Filing.
In addition, I caused this Notice to be sent by first class mail to counsel for Mr. Buonocore and
Mr. Morelli in their respective criminal cases.

                                              //s// Eric A. Forni
                                              Eric A. Forni




                                                 2
